DETAILED ACTION
This Office Action is in response to the Amendment filed on September 06th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1-2, 4, 7, 9, 11, 14, 16-17, 20, 22 & 25 have been amended; claims 1, 9, 16 & 25 are independent; and claims 26-27 have been added. Claims 1-27 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Baker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leddy et al. (Leddy), U.S. Pub. Number 2020/0067861, in view of Baker, U.S. Pub. Number 2020/0285939.
Regarding claim 1; Leddy discloses a computer-implemented method for classifying data for communications network, the computer-implemented method comprising the following steps:
receiving a plurality of messages from the communications network (par. 0062; fig. 1; messages 162 are obtained/received.);
selecting a message that has a predefined first message type for an input variable for a first input model of a plurality of input models of an artificial neural network, the first input model being associated with the predefined first message type (pars. 0062, 0116 & 0220; the messages can include email, SMS, social network posts (e.g., Tweets, Facebook messages, etc.) or any other appropriate type of communication; messages selected from a training bucket; select messages from “yellow” bucket.), other input models of the plurality of input models being associated with other predefined message types (par. 0296; recent forwarded message “Introduction” is a scam because the models have identified suspicious patterns in it.);
determining the input variable for a first time increment as a function of the selected message (pars. 0062, 0116-0117 & 0220; perform training/dynamic updating filters in response to messages having been flagged as having training potential; determine what new rules should be authored/generated.).
Leddy fails to explicitly disclose outputting, in an output area of the artificial neural network, at least one of: (i) a prediction of at least one of the input variable or a second input variable at a second time increment, or (ii) a reconstruction of the at least one of the input variable or the second input variable at the first time increment.
However, in the same field of endeavor, Baker discloses aggressive development with cooperative generators comprising outputting, in an output area of the artificial neural network, at least one of: (i) a prediction of at least one of the input variable or a second input variable at a second time increment, or (ii) a reconstruction of the at least one of the input variable or the second input variable at the first time increment (pars. 0552 & 0775; the original input data pattern is degraded and/or transformed or distorted; a subset of the degraded pattern is sampled; the associative memory machine learning system is trained to predict the full pattern with the original, undegraded input data example as its target; the predicted pattern is fed back as input to the associative memory; with each round of feedback, the associative memory may recover part of the missing parts and remove part of the noise and distortion in the first round of the recursion; with that more complete, somewhat cleaner input, it then recovers more in the next round,; the memorized patterns are the fixed points of this recursive process.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baker into the system of Leddy comprising outputting, in an output area of the artificial neural network, at least one of: (i) a prediction of at least one of the input variable or a second input variable at a second time increment, or (ii) a reconstruction of the at least one of the input variable or the second input variable at the first time increment to improve the aggressive development of machine learning systems (Baker: abstract).
Regarding claim 2; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses the communication network is a Controller Area Network or an automotive Ethernet network (Leddy: pars. 0136, 0239, 1637 & 1914; neural networks; the received scam emails relate to vehicle scams, the honeypot account can be configured to send an email containing the text ‘What about the car? Interested? Please let me know soon;” general artificial intelligence methods such as neural networks, wherein nodes correspond to terms or words, and wherein the values associated with connectors cause an output corresponding essentially to a rule-based method.).
Regarding claim 3; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses the artificial neural network is trained to allow, as a function of at least a portion of network traffic in the communications network, a decision to be made concerning in which state out of a plurality of possible states the communications network is in with a higher probability compared to the other possible states (Leddy: pars. 1897, 1928 & 1935; the determination is that the message provided as input is a phishing email targeting potential users of XYZ Bank with a very high probability; the probability reported is 97% since the path is indicative of fraud, since one of the nodes in the path is known to have been corrupted by malware in the recent path; collections terms can be generated using artificial intelligence techniques configured to identify common words in scam messages, but which are not as common in desirable messages, identify collections of such words that are frequent in scam messages but which are highly infrequent in desirable messages, and identify collections of such terms that are common in scam messages but which are essentially absent in desirable messages; allowing more careful scrutiny of activities or potential risks associated with employees who appear to be unhappy.).
Regarding claim 4; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses a plurality of messages is selected as the input variable for a plurality of input models as a function of the plurality of predefined network types, a message type being unambiguously associated with one of the plurality of input models, outputs of the plurality of input models being aggregated as an input for the output area (Leddy: pars. 0807 & 1837; when the source of messages is a known scammer, the message content is unambiguously scam; all the message content can be used for deriving new scam Filters; determining how to manage conflicts can be also used such as by having each rule associate a score to each message and each rule being associated with a weight, allowing an aggregated weight to be computed and compared to a threshold value, which can be a scalar or a vector element.).
Regarding claim 5; Leddy and Baker disclose the computer-implemented method as recited in claim 4, wherein Leddy further discloses the plurality of input models are recurrent artificial neural networks (Leddy: pars. 1045-1046; when a report of a ‘cure’ is received, the score of associated Rules and Filters is ramped down over time to protect against a recurrence of source as a scammer; in cases of scam recurrence after the report of a cure, the quality of the reporter can be downgraded and the period of the score ramp down is extended; upon each subsequent failure, the reported is downgraded again, and the delay period extended further; reliable reporters can have their score improved over time to reflect their accuracy and the associated delay for Rule score reduction can also be reduced.).
Regarding claim 6; Leddy and Baker disclose the computer-implemented method as recited in claim 4, wherein Leddy further discloses states of the plurality of input models are aggregated by concatenation of the states into a vector or tensor (Leddy: pars. 1838 & 1932; the concatenation of the exchanges between Charlie and Alice would have been classified by quick classifier as “bad” (e.g., based on the “collection of terms”; concatenating the text together and performing analysis on the concatenated text; the concatenated text would readily match a “Lottery Scam” collection of words, and the messages would be classified as “bad.”).
Regarding claim 7; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses a first input variable is selected for the first time increment, a prediction for a second input variable being determined as a function of the first input variable, an anomaly being recognized, based on a result of a comparison of the second input variable and the prediction, when the result satisfies a criterion that defines an anomaly (Leddy: pars. 0242, 1466; updating the filter set includes a complete retraining of the entire filter set/dynamic updating system/platform, performing an incremental retrain, the incremental retrain is an optimization that allows for only new changes/updates to be made, reducing system/platform downtime; if there are 8 entries in a vector then a match of any 7 or 6 or 5 of the entries could be sufficient to declare that two messages are sufficiently similar; the selection of “N choose K” is tuned through testing to determine the correct threshold to get satisfactory False Positive and False Negative rates.).
Regarding claim 8; Leddy and Baker disclose the computer-implemented method as recited in claim 7, wherein Leddy further discloses the result is defined as a function of a measure for a deviation of the prediction from the second input variable, the criterion being defined by a threshold value for the deviation, an anomaly being recognized when the measure for the deviation exceeds the threshold value (Leddy: par. 0733; a False Positive is a hit on a message that was not actually a scam message; a tunable threshold is selected that indicates the acceptable rate of False Positives; for instance, a Rule is only allowed to incorrectly mark 2% of messages as potential scam; this threshold is applied when the analysis is run against the dataset; only Filters that meet this threshold are considered for further analysis and any Filter that falls below the threshold is eliminated or revised to meet the threshold.).
Regarding claim 26; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses the input variable based on the selected message is provided to the first input module but not to the other input models (Leddy: par. 1193; parsing of message headers is avoided as these are often far more variable than message bodies.).
Regarding claim 27; Leddy and Baker disclose the computer-implemented method as recited in claim 1, wherein Leddy further discloses the selecting the message that has the predefined message type is performed by identifying an identifier in the message, the identifier indicating the predefined message type (Leddy: par. 1459; a numeric vector is created for each using the numeric scam rank assigned for all matching scam phrases; the vector is ordered low to high; this indicates that the scammiest phrase identifiers are at the start of the vector and the phrases are less scammy at the end.).
Regarding claims 9-15; Claims 9-15 are directed to device which have similar scope as claims 1-8. Therefore, claims 9-15 remain un-patentable for the same reasons.
Regarding claims 16-24; Claims 16-24 are directed to method which have similar scope as claims 1-8. Therefore, claims 16-24 remain un-patentable for the same reasons.
Regarding claim 25; Claim 25 is directed to a non-transitory computer-readable memory which have similar scope as claim 1. Therefore, claim 25 remains un-patentable for the same reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436